DETAILED ACTION
This office action is in response to Applicant’s submission filed on 11/30/2020. Claims 1-15 are pending in the application. As such, claims 1- 15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-228518, filed on 12/18/2019.

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 11/30/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shogo Kameyama (US20090318777A1)(herein "Kameyama"), and Nomoto et al. (US20040049499A1)(herein "Nomoto").

Regarding claims 1, 14, and 15 Kameyama teaches [An agent device comprising: a processor configured to: Claim 1], [An agent system comprising: an agent device including a first processor, the first processor being configured to: claim 14], and [A non-transitory computer-readable storage medium stored with an agent program for causing a computer to: [claim 15]: (Kameyama, Par. 0074:” The information system ECU 51 is mainly made of a micro computer hardware in which a CPU 181, a ROM 182, a RAM 183, the above-mentioned flash memory 109, and the input and output part 184 are connected via a bus 515. …, and a graphic memory 187M for drawing processing are connected to the bus. … The CPU 181 performs control for a destination search and/or a route guidance with a navigation software 109a and data which were memorized by the flash memory 109. “).
recognize spoken content; and output response information for the recognized spoken content, and, (Kameyama, Par. 0009:” According to an example of the present invention, an apparatus for providing information for vehicle is provided with the following features. The apparatus includes a conversation inputting means for inputting contents of a conversation of a user in a vehicle, a speech-recognition means for recognizing the contents of the conversation by using a speech recognition, a keyword extracting means for extracting a keyword to be used for an interest determination from the contents of the conversation recognized by the speech recognition, a mental condition detecting means for detecting a mental condition of a user when the contents of the conversation is inputted, a service information collecting means for collecting service information based on the extracted keyword and the detected mental condition, and a service information output means to output the collected service information in a form of an image, audio, or those combination.”, and par. 0060:”FIG. 30 is a plan view of a display showing the first example output of service information searched in response to the keyword extraction result of FIG. 29;”).
While Kameyama teaches a predetermined word used to identify an individual function pertaining to a vehicle (Kameyama fig. 8,  paras. 107, 115, 121-122, speech recognition of keyword “tire” (part of a keyword dictionary, thus a predetermined word) in an utterance by the user about driving in snow, thus pertaining to the driving/stability feature per the current tires of the vehicle), Kameyama does not explicitly disclose the claimed “in cases in which response information for the spoken content cannot be prepared and in which, in the spoken content, a predetermined word has been recognized, output a relevant list that is relevant to the word as the response information.”
However, Nomoto teaches in cases in which response information for the spoken content cannot be prepared and in which, in the spoken content, a predetermined word has been recognized, output a relevant list that is relevant to the word as the response information. (Nomoto, Par. 0012:” According to another aspect of the invention, a question answering system comprises a question input section that inputs query, a question analysis section that analyzes the input query, a document retrieval section that searches for documents based on the analysis of the query, an answer generation section that generates an answer to the query based on the retrieved documents, and an answer output section that outputs the answer generated. The question analysis section comprises a keyword extraction section that extracts keywords from the input query, a keyword type assignment section that assigns semantic attributes having hierarchic levels of detailedness to the extracted keywords as the keyword types, and a question type decision section that decides the type of the query based on the semantic attributes with a level of detailedness assigned to the extracted keywords. The answer generation section comprises a semantic attribute assignment section that assigns semantic attributes with a level of detailedness to the keywords in the retrieved documents, an answer candidate selection section that selects answer candidates from expressions of the retrieved documents, keywords of which are assigned semantic attributes with a level of detailedness, based on the decision result of the question type decision section and the level of detailedness of the decision result, and an answer ranking section that ranks the selected answer candidates. The answer output section outputs the answers based on the ranking result of the answer ranking section.”, and par. 0011:” According to an aspect of the invention, a document retrieval system, that compares similarity between a query and individual documents and outputs a list of documents ranked based on the similarity, comprises an extraction section that extracts keywords from the question, a classification section that classifies the keywords extracted by the extraction section into a major type related to a central subject indicated by the query and a minor type related to supplementary information, based on attributes of the keywords, and a retrieval section that carries out document search processing to obtain a list of documents ranked in order of similarity based on the classification result of the classification section.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama in view of Nomoto in cases in which response information for the spoken content cannot be prepared and in which, in the spoken content, a predetermined word used to identify an individual function pertaining to a vehicle has been recognized, output a relevant list that is relevant to the word as the response information, in order to  provide with means for deciding the expected detailedness of the information in the answer required from the input query, as evidence by Nomoto (See Par. 0010).

Regarding claim 2, Kameyama does not, but Nomoto further teaches the agent device of claim 1, wherein: in cases in which response information for the spoken content cannot be prepared and in which, in the spoken content, the predetermined word and a word pertaining to a predetermined individual function has been recognized, the processor outputs a relevant list that is relevant to both the predetermined word and the predetermined individual function as the response information. (Nomoto, Par. 0011:” According to an aspect of the invention, a document retrieval system, that compares similarity [relevancy] between a query and individual documents and outputs a list of documents ranked based on the similarity, comprises an extraction section that extracts keywords from the question, a classification section that classifies the keywords extracted by the extraction section into a major type related to a central subject indicated by the query and a minor type related to supplementary information, based on attributes of the keywords, and a retrieval section that carries out document search processing to obtain a list of documents ranked in order of similarity based on the classification result of the classification section.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama in view of Nomoto in cases in which response information for the spoken content cannot be prepared and in which, in the spoken content, the predetermined word and a word pertaining to a predetermined individual function has been recognized, the processor outputs a relevant list that is relevant to both the predetermined word and the predetermined individual function as the response information, in order to  provide with means for deciding the expected detailedness of the information in the answer required from the input query, as evidence by Nomoto (See Par. 0010).

Claim  3  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama and Nomoto as it applied to claim 1, and in further view of Jae Joh  (US 20210166683 A1)(herein “Joh”).
Kameyama, and Nomoto fail to explicitly disclose, however, Joh teaches the agent device of claim 1, wherein: the predetermined word is at least one of a word expressing a location where the individual function is disposed, a word expressing a shape of the individual function, or a word expressing a color of the individual function. (Joh, Par. 0082:” When a driver utters: “open a window”, the processor 180 opens the window positioned on the left side of the driver seat. When a passenger at the rear seat of the driver seat enters a voice command saying: “open a window”, the processor 180 opens the window of the left side at the rear seat.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, and Nomoto in view of Joh to wherein: the predetermined word is at least one of a word expressing a location where the individual function is disposed, a word expressing a shape of the individual function, or a word expressing a color of the individual function, in order to improve user convenience and driving concentration of the user, as evidence by Joh (see Par. 0003).

Claim  4  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama and Nomoto as it applied to claim 2, and in further view of Jae Joh (US 20210166683 A1)(herein “Joh”).
Kameyama, and Nomoto fail to explicitly disclose, however, Joh teaches the agent device of claim 2, wherein: the predetermined word is at least one of a word expressing a location where the individual function is disposed, a word expressing a shape of the individual function, or a word expressing a color of the individual function. (Joh, Par. 0082:” When a driver utters: “open a window”, the processor 180 opens the window positioned on the left side of the driver seat. When a passenger at the rear seat of the driver seat enters a voice command saying: “open a window”, the processor 180 opens the window of the left side at the rear seat.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, and Nomoto in view of Joh to wherein: the predetermined word is at least one of a word expressing a location where the individual function is disposed, a word expressing a shape of the individual function, or a word expressing a color of the individual function, in order to improve user convenience and driving concentration of the user, as evidence by Joh (see Par. 0003).

Claim  5  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama and Nomoto as it applied to claim 1, and in further view of Geoffrey Langos (US20190286414A1)(herein “Langos”).

Kameyama, and Nomoto fail to explicitly disclose, however, Langos teaches the agent device of claim 1, wherein the processor is configured to output pre-prepared candidate images as the relevant list. (Langos, Par. 0024:” User/driver 1000 configures the system and installs the screen display 10 of the system anywhere on a vehicle using a mounting device 11 provided as shown in FIGS. 1 through 8. ... Having installed the system of the present invention, as shown in FIG. 5, driver 1000 can use predefined, or custom-defined, vocal commands 1001 by first initializing the system by speaking the password, or wake up word, such as, for example, the name “Betsy,” followed by a command, such as, “Betsy, U-Turn!” In the preferred embodiment of the present invention as shown in FIGS. 8A and 8B, a spoken command causes “Thank you” image 103 to be displayed on screen 10 and at the same time sets timer 500. … At every potential change in state of the system, the user/driver can be provided an audible confirmation 1003 from speaker 2003 in FIG. 5, such as, “Keeping U-turn on for 1 minute,” or “U-turn is off.” Additionally, if no image in the library of prepared images in database 2011 corresponds to, or is matched with, a given voice command, the system in the preferred embodiment uses speech-to-text engine 2007 to create an image of the driver's command in real-time. The preferred embodiment of the system then confirms this image with driver 1000 by displaying the image in screen 2X which is visible only to user/driver in his or her rear-view mirror, and follows the same process as in the flowchart outlined in FIG. 8A.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, and Nomoto in view of Langos to wherein the processor is configured to output pre-prepared candidate images as the relevant list, in order to improve driving safety, allow drivers to “personalize” their motor vehicle, as evidence by Langos (See Par. 0021).


Claim  6  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama and Nomoto as it applied to claim 2, and in further view of Geoffrey Langos (US20190286414A1)(herein “Langos”).

Kameyama, and Nomoto fail to explicitly disclose, however, Langos teaches the agent device of claim 2, wherein the processor is configured to output pre-prepared candidate images as the relevant list. (Langos, Par. 0024:” User/driver 1000 configures the system and installs the screen display 10 of the system anywhere on a vehicle using a mounting device 11 provided as shown in FIGS. 1 through 8. ... Having installed the system of the present invention, as shown in FIG. 5, driver 1000 can use predefined, or custom-defined, vocal commands 1001 by first initializing the system by speaking the password, or wake up word, such as, for example, the name “Betsy,” followed by a command, such as, “Betsy, U-Turn!” In the preferred embodiment of the present invention as shown in FIGS. 8A and 8B, a spoken command causes “Thank you” image 103 to be displayed on screen 10 and at the same time sets timer 500. … At every potential change in state of the system, the user/driver can be provided an audible confirmation 1003 from speaker 2003 in FIG. 5, such as, “Keeping U-turn on for 1 minute,” or “U-turn is off.” Additionally, if no image in the library of prepared images in database 2011 corresponds to, or is matched with, a given voice command, the system in the preferred embodiment uses speech-to-text engine 2007 to create an image of the driver's command in real-time. The preferred embodiment of the system then confirms this image with driver 1000 by displaying the image in screen 2X which is visible only to user/driver in his or her rear-view mirror, and follows the same process as in the flowchart outlined in FIG. 8A.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, and Nomoto in view of Langos to wherein the processor is configured to output pre-prepared candidate images as the relevant list, in order to improve driving safety, allow drivers to “personalize” their motor vehicle, as evidence by Langos (See Par. 0021).


Claim  7  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama, Nomoto, and Joh as it applied to claim 3, and in further view of Langos.

Kameyama, Nomoto and Joh fail to explicitly disclose, however, Langos teaches the agent device of claim 2, wherein the processor is configured to output pre-prepared candidate images as the relevant list. (Langos, Par. 0024:” User/driver 1000 configures the system and installs the screen display 10 of the system anywhere on a vehicle using a mounting device 11 provided as shown in FIGS. 1 through 8. ... Having installed the system of the present invention, as shown in FIG. 5, driver 1000 can use predefined, or custom-defined, vocal commands 1001 by first initializing the system by speaking the password, or wake up word, such as, for example, the name “Betsy,” followed by a command, such as, “Betsy, U-Turn!” In the preferred embodiment of the present invention as shown in FIGS. 8A and 8B, a spoken command causes “Thank you” image 103 to be displayed on screen 10 and at the same time sets timer 500. … At every potential change in state of the system, the user/driver can be provided an audible confirmation 1003 from speaker 2003 in FIG. 5, such as, “Keeping U-turn on for 1 minute,” or “U-turn is off.” Additionally, if no image in the library of prepared images in database 2011 corresponds to, or is matched with, a given voice command, the system in the preferred embodiment uses speech-to-text engine 2007 to create an image of the driver's command in real-time. The preferred embodiment of the system then confirms this image with driver 1000 by displaying the image in screen 2X which is visible only to user/driver in his or her rear-view mirror, and follows the same process as in the flowchart outlined in FIG. 8A.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, Nomoto and Joh in view of Langos to wherein the processor is configured to output pre-prepared candidate images as the relevant list, in order to improve driving safety, allow drivers to “personalize” their motor vehicle, as evidence by Langos (See Par. 0021).

Claim  8  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama and Nomoto as it applied to claim 1, and in further view of Ni et al. (US20190103103A1)(herein “Ni”).

Kameyama, and Nomoto fail to explicitly disclose, however, Ni teaches the agent device of claim 1, wherein: in cases in which there is no corresponding relevant list, the processor is configured to output an error message including content requesting an utterance including a word used to identify the individual function. (Ni, Par. 0002:” Typically, automated assistants are preconfigured with a variety of commands that, when provided as input to the automated assistant, each cause the automated assistant to perform a corresponding action. However, when provided with a command that is not preconfigured [no corresponding relevant list], automated assistants typically fail [e.g., present a default error message such as ‘I don't know how to do that’].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, and Nomoto in view of Ni to wherein: in cases in which there is no corresponding relevant list, the processor is configured to output an error message including content requesting an utterance including a word used to identify the individual function, in order to automatically performs a plurality of actions, as evidence by Ni (See Par. 0042).

Claim  9  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama and Nomoto as it applied to claim 2, and in further view of Ni.

Kameyama, and Nomoto fail to explicitly disclose, however, Ni teaches the agent device of claim 2, wherein: in cases in which there is no corresponding relevant list, the processor is configured to output an error message including content requesting an utterance including a word used to identify the individual function. (Ni, Par. 0002:” Typically, automated assistants are preconfigured with a variety of commands that, when provided as input to the automated assistant, each cause the automated assistant to perform a corresponding action. However, when provided with a command that is not preconfigured [no corresponding relevant list], automated assistants typically fail [e.g., present a default error message such as ‘I don't know how to do that’].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, and Nomoto in view of Ni to wherein: in cases in which there is no corresponding relevant list, the processor is configured to output an error message including content requesting an utterance including a word used to identify the individual function, in order to automatically performs a plurality of actions, as evidence by Ni (See Par. 0042).

Claim  10  is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama, Nomoto and Joh as it applied to claim 3, and in further view of Ni.

Kameyama, Nomoto and Joh fail to explicitly disclose, however, Ni teaches the agent device of claim 2, wherein: in cases in which there is no corresponding relevant list, the processor is configured to output an error message including content requesting an utterance including a word used to identify the individual function. (Ni, Par. 0002:” Typically, automated assistants are preconfigured with a variety of commands that, when provided as input to the automated assistant, each cause the automated assistant to perform a corresponding action. However, when provided with a command that is not preconfigured [no corresponding relevant list], automated assistants typically fail [e.g., present a default error message such as ‘I don't know how to do that’].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, Nomoto and Joh in view of Ni to wherein: in cases in which there is no corresponding relevant list, the processor is configured to output an error message including content requesting an utterance including a word used to identify the individual function, in order to automatically performs a plurality of actions, as evidence by Ni (See Par. 0042).

Claim  11  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama and Nomoto as it applied to claim 1, and in further view of Stucki et al. (US20200097774A1)(herein “Stucki”).

Kameyama, and Nomoto fail to explicitly disclose, however, Stucki teaches the agent device of claim 1, wherein the processor is configured to recognize spoken content regarding a manual of a vehicle. (Stucki, Par. 0055:” FIGS. 5A-5H illustrate screenshots of an example mobile application for providing an electronic user manual. In general, the Quick Manual [“QM”] application illustrated in FIGS. 5A-5H allows a user to utilize their smartphone camera [or other user device] to detect a user object and then provide information from a user manual about the user object. Using the example of a vehicle, a driver may utilize the QM application to capture an image of an indicator light on their vehicle's dashboard or a button that operates a function of the vehicle. The QM application analyses the captured image and compares it to known user objects from, for example, the vehicle's owner's or operator's manual. Once the QM application identifies the user object, it displays a description of the object and/or relevant chapter from the manual. For example, the QM application may display a description about what occurs if a particular button of a vehicle is pressed. As another example, the QM application may display information about the meaning of a warning light. In some embodiments, a phone's native text-to-speech function may be utilized to read the relevant text from the user manual out loud. In some embodiments, on-board diagnostics [OBD] information [e.g., error codes] may be used to help recognize and potentially resolve the issue.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, and Nomoto in view of Stucki to wherein the processor is configured to recognize spoken content regarding a manual of a vehicle, in order to provide the user with the ability to control various functions of their vehicle, as evidence by Stucki (See Par. 0016).

Claim  12  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama and Nomoto as it applied to claim 2, and in further view of Stucki.

Kameyama, and Nomoto fail to explicitly disclose, however, Stucki teaches the agent device of claim 2, wherein the processor is configured to recognize spoken content regarding a manual of a vehicle. (Stucki, Par. 0055:” FIGS. 5A-5H illustrate screenshots of an example mobile application for providing an electronic user manual. In general, the Quick Manual [“QM”] application illustrated in FIGS. 5A-5H allows a user to utilize their smartphone camera [or other user device] to detect a user object and then provide information from a user manual about the user object. Using the example of a vehicle, a driver may utilize the QM application to capture an image of an indicator light on their vehicle's dashboard or a button that operates a function of the vehicle. The QM application analyses the captured image and compares it to known user objects from, for example, the vehicle's owner's or operator's manual. Once the QM application identifies the user object, it displays a description of the object and/or relevant chapter from the manual. For example, the QM application may display a description about what occurs if a particular button of a vehicle is pressed. As another example, the QM application may display information about the meaning of a warning light. In some embodiments, a phone's native text-to-speech function may be utilized to read the relevant text from the user manual out loud. In some embodiments, on-board diagnostics [OBD] information [e.g., error codes] may be used to help recognize and potentially resolve the issue.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, and Nomoto in view of Stucki to wherein the processor is configured to recognize spoken content regarding a manual of a vehicle, in order to provide the user with the ability to control various functions of their vehicle, as evidence by Stucki (See Par. 0016).

Claim  13  is rejected under 35 U.S.C. 103 as being unpatentable over  Kameyama, Nomoto and Joh as it applied to claim 3, and in further view of Stucki.

Kameyama, Nomoto and Joh fail to explicitly disclose, however, Stucki teaches the agent device of claim 2, wherein the processor is configured to recognize spoken content regarding a manual of a vehicle. (Stucki, Par. 0055:” FIGS. 5A-5H illustrate screenshots of an example mobile application for providing an electronic user manual. In general, the Quick Manual [“QM”] application illustrated in FIGS. 5A-5H allows a user to utilize their smartphone camera [or other user device] to detect a user object and then provide information from a user manual about the user object. Using the example of a vehicle, a driver may utilize the QM application to capture an image of an indicator light on their vehicle's dashboard or a button that operates a function of the vehicle. The QM application analyses the captured image and compares it to known user objects from, for example, the vehicle's owner's or operator's manual. Once the QM application identifies the user object, it displays a description of the object and/or relevant chapter from the manual. For example, the QM application may display a description about what occurs if a particular button of a vehicle is pressed. As another example, the QM application may display information about the meaning of a warning light. In some embodiments, a phone's native text-to-speech function may be utilized to read the relevant text from the user manual out loud. In some embodiments, on-board diagnostics [OBD] information [e.g., error codes] may be used to help recognize and potentially resolve the issue.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kameyama, Nomoto and Joh in view of Stucki to wherein the processor is configured to recognize spoken content regarding a manual of a vehicle, in order to provide the user with the ability to control various functions of their vehicle, as evidence by Stucki (See Par. 0016).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Park et al. (US20190392827A1) teaches Par. 0101:” When applying the dialogue processing technologies appropriate for the vehicle environments, such as the dialogue system 100 according to an embodiment, it may be easily recognize and respond to a key context during a driver directly drives the vehicle. It may be possible to provide a service by applying a weight to a parameter affecting the driving, such as gasoline shortages and drowsy driving, or it may be possible to easily obtain information, e.g., a driving time and destination information, which is needed for the service, based on a condition in which the vehicle moves to the destination in most cases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           
/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656